J. B. McPHERSON, District Judge.
The report of the learned referee contains a satisfactory discussion of the question submitted, and I need only add that I agree with his reasoning and conclusion. A collection of cases upon this subject will be found in Coll. Bankr. (3d Ed.) p. 85. I think, also, that the referee’s order finds further support in the analogy afforded by the rule referred to in Re Haskin (D. C.) 109 Fed. 789, and Re Manning (D. C.) 112 Fed. 948, namely, that a debtor may not claim his exemption, or any part of it, out of the proceeds of a future sale of his personal property.
The order of the referee is affirmed.